12‐3448‐cv (L) 
Zalewski v. Cicero Builder Dev., Inc.  
 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                        _______________                       

                                          August Term, 2013 

           (Argued: January 15, 2014                           Decided: June 5, 2014) 

                  Docket Nos. No. 12‐3448‐cv, No. 12‐3450‐cv, No. 12‐5127‐cv 

                                          _______________ 

                             JAMES E. ZALEWSKI, DRAFTICS, LTD., 
                                                  
                                      Plaintiffs‐Appellants, 

                                               —v.— 

CICERO BUILDER DEV., INC., LUIGI CICERO, T.P. BUILDERS, INC.,THOMAS 
  PAONESSA, CILLIS BUILDERS, INC., THEODORE CILLIS, III, DERAVEN 
 DESIGN & DRAFTING, ROXANNE K. HELLER, V.S. SOFIA ENGINEERING, 
          SOFIA ENGINEERING, PLLC, VINCENZO S. SOFIA, 
                                   
                        Defendants‐Appellees. * 

                                           _______________ 

Before: 

                KATZMANN, Chief Judge, WESLEY and LOHIER, Circuit Judges. 

                                          _______________ 

                                                 
* The Clerk of the Court is respectfully directed to amend the official caption as set forth 

above. 
 


       Appeal from orders and judgments of the United States District Court for 
the Northern District of New York (Sharpe, Judge). Plaintiff alleged copyright 
infringement and violations of the Digital Millennium Copyright Act against 
numerous Defendants involved in the construction and sale of houses built with 
architectural plans allegedly copied from Plaintiff’s designs. The district court 
dismissed Plaintiff’s claims against some Defendants, granted summary 
judgment in favor of the remaining Defendants, and granted attorney’s fees to 
two Defendants for costs incurred defending against Plaintiff’s first and second 
amended complaint. For the reasons stated below, the orders and judgments of 
the district court are AFFIRMED in part, and VACATED and REMANDED in 
part. 
                                 _______________ 

                LEE PALMATEER, Lee Palmateer Law Office LLC, Albany, NY, for 
                Plaintiffs‐Appellants. 
             
                Paul C. Rapp, Monterey, MA, for Defendants‐Appellees Cicero  
                Builder Dev., Inc. and Luigi Cicero. 
 
                AUTONDRIA MINOR (Arlen L. Olsen, on the brief), Schmeiser Olsen 
                & Watts LLP, Latham, NY, for Defendants‐Appellees T.P. Builders, 
                Inc., and Thomas Paonessa. 
                 
                GEORGE J. SZARY, DeGraff, Foy & Kunz, Albany, NY, 
                for Defendants‐Appellees Cillis Builders, Inc., and Theodore Cillis, III. 
                 
                ANNETTE I. KAHLER, (Susan E. Farley, on the brief), Heslin 
                Rothenberg Farley & Mesiti, Albany, NY, for Defendants‐Appellees  
                DeRaven Design & Drafting and Roxanne K. Heller. 
                 
                KEVIN R. VAN DUSER, Sugarman Law Firm LLP, Syracuse, NY, 
                for Defendants‐Appellees V.S. Sofia Engineering, Sofia Engineering, 
                PLLC, and Vincenzo S. Sofia. 
                                 _______________ 




                                           2 
 
 


WESLEY, Circuit Judge: 

      This case calls on us to explore the limits of copyright protection for 

architectural works. Plaintiffs‐Appellants are James Zalewski, an architect, and 

Draftics, Ltd., the company through which he does business (collectively 

“Zalewski” or “Plaintiff”). Zalewski asserts that he created and then licensed 

numerous designs for colonial homes to two construction companies.1 He alleges 

that these companies and their contractors infringed his copyright in these 

designs by using them in ways the licenses did not permit and after the licenses 

had expired. Zalewski also asserts that Defendants’ actions violated the Digital 

Millennium Copyright Act (“DMCA”). Defendants principally contend that their 

designs do not copy the protected elements of Plaintiff’s designs.  

      The district court dismissed portions of Plaintiff’s complaint and granted 

summary judgment to Defendants on the remaining claims. The court also 

granted two Defendants’ motions for attorney’s fees. Plaintiff now challenges the 

dismissal of his complaint, the grant of summary judgment to Defendants, the 

denial of summary judgment to him, and the award of attorney’s fees. We 

AFFIRM the district court, in part, holding that (1) any copying of Plaintiff’s 


                                                 
1 The parties do not discuss the precise terms under which Plaintiff provided his 

 
                                            3 
 
 


designs extended only to unprotected elements of his works, and (2) Plaintiff 

failed to plead a violation of the DMCA. We also VACATE, in part, holding that 

the district court applied the incorrect legal standard in awarding attorney’s fees, 

and REMAND for the district court to apply the correct standard.          

                                                            BACKGROUND   

            In the 1990s, Plaintiff James Zalewski was self‐employed as an architect 

doing business through the firm Draftics, Ltd. During this period, he granted 

Defendants T.P. Builders (“T.P.”)2 and Cillis Builders (“Cillis”)3 licenses to use 

several colonial home designs he had created. According to Zalewski, after the 

licenses expired, T.P. hired Defendant V.S. Sofia Engineering (“Sofia”)4 and 

Defendant DeRaven Design & Drafting (“DeRaven”)5 and Cillis hired DeRaven 

to customize his designs for their customers and continued marketing his 

designs, or customized versions thereof, without his consent. Defendant Cicero 


                                                                                                                                                             
designs to Defendants.  
2 “T.P.” refers to both T.P. Builders and its owner, Thomas Paonessa, who is also a 

defendant. 
3 “Cillis” refers to both Cillis Builders and its owner, Theodore Cillis, III, who is also a 

defendant. 
4 “Sofia” refers to both V.S. Sofia Engineering and its owner, Vincenzo Sofia, who is also 

a defendant. 
5 “DeRaven” refers to both DeRaven Design & Drafting and its owner, Roxanne K. 

Heller, who is also a defendant. 

                                                                            4 
 
 


Builders (“Cicero”)6 built two houses using DeRaven designs that were allegedly 

based on Plaintiff’s originals. 

      Zalewski filed the first of these now consolidated actions in July 2010 in 

the United States District Court for the Northern District of New York, alleging 

that Defendants infringed the copyright in his original designs. Zalewski asserts 

that, in building the homes and customizing the designs, Defendants copied the 

overall size, shape, and silhouette of his designs as well as the placement of 

rooms, windows, doors, closets, stairs, and other architectural features. In 

addition to his copyright infringement claims, Zalewski asserts causes of action 

under the DMCA, which prohibits, among other things, “intentionally 

remov[ing] or alter[ing] any copyright management information.” 17 U.S.C. § 

1202(b). 

      In his original complaint, Zalewski named as defendants the instant 

Appellees, along with numerous other defendants including other builders, 

engineers, architects, real estate agents, and owners of the purportedly infringing 

homes. Then, between September and December 2010, Zalewski voluntarily 

dismissed the vast majority of these defendants, and in October 2010, he filed a 


                                                 
6 “Cicero” refers to both Cicero Builder Dev. Inc. and its owner Luigi Cicero, who is also 

 
                                            5 
 
 


second amended complaint, naming only the instant Defendants.7 The district 

court dismissed this complaint in August 2011 but granted leave to file a Third 

Amended Complaint – the operative complaint.  

           Following this final complaint, Defendants filed a number of motions to 

dismiss and motions for summary judgment, inter alia, on the ground that the 

designs they employed or created lacked substantial similarity with Zalewski’s.  

Zalewski cross‐moved for summary judgment. Over the next few months the 

district court sorted through the motions. After allowing some discovery, the 

court granted judgment to all remaining defendants and denied Zalewski’s 

cross‐motion for summary judgment. Still, the court permitted Zalewski to file a 

fourth amended complaint to more clearly state his DMCA claims. Zalewski 

passed on the offer and the district court entered final judgment in July 2012.  

           Finally, in November 2012, the court granted a motion by T.P. and Cicero 

for expenses and attorney’s fees incurred defending against the first three 

complaints. Zalewski now challenges the partial dismissal of his complaint, the 


                                                                                                                                                             
a defendant. 
7 For reasons that are not clear, Plaintiff voluntarily dismissed his original action against 

Cicero and another defendant not a party to this appeal, only to bring those claims 
again, in separate actions. Plaintiff’s claims against Cicero were then re‐consolidated 
with this action. Dist. Ct. Dkt. No 171.    

                                                                            6 
 
 


grant of summary judgment in favor of Defendants, the denial his motion for 

summary judgment, and the award of attorney’s fees.  

                                   DISCUSSION 

      The Copyright Act, 17 U.S.C. §§ 101 et seq., provides a non‐exhaustive list 

of categories of artistic works for which protection is available. The statute lists, 

for example, “sound recordings,” “pantomimes and choreographic works,” 

“pictorial, graphic and sculptural works,” and “literary works.” 17 U.S.C. 

§ 102(a). When Congress passed the Copyright Act of 1976, architectural works 

were not among the listed categories, and it was not clear to what extent 

buildings or architectural plans could be copyrighted. William F. Patry, 2 Patry 

on Copyright § 3:109 (2014). In the 1980s, however, Congress started the lengthy 

process of updating the Copyright Act in order to join the Berne Convention, an 

international agreement that governs copyright protection. See generally 7 Patry 

on Copyright § 23:45. Among other things, the Berne Convention requires 

signatory nations to protect architectural works. See 2 Patry on Copyright § 3:107. 

Thus, the 1976 Act notwithstanding, the United States was compelled to clarify 

that architectural works are protectable under federal law. Id. To this end, 

Congress passed the Architectural Works Copyright Protection Act of 1990 and 

added “architectural works” to the list of protectable material. Id. 
                                           7 
 
 


    A. Copyright Infringement  

       In order to make out a claim of copyright infringement for an architectural 

work – or any work – a plaintiff must establish three things: 1) that his work is 

protected by a valid copyright, 2) that the defendant copied his work, and 3) that 

the copying was wrongful. See Arnstein v. Porter, 154 F.2d 464, 468, 472–73 (2d 

Cir. 1946); Laureyssens v. Idea Grp., Inc., 964 F.2d 131, 139–41 (2d Cir. 1992). The 

second and third elements – copying and wrongful copying – are often confused. 

This confusion is understandable; in many cases any copying of a work is 

wrongful, and thus there is often no need to draw the distinction.8 Nonetheless, 

the distinction can be important. Not every portion or aspect of a copyrighted 

work is given copyright law’s protection. Copying these aspects of a work is not 

wrongful, and thus not all copying is wrongful. 

       An example is helpful. Suppose a particular law professor has never met 

any of my law clerks and has never read any of their numerous law review 

articles.9 If that professor independently composes a paragraph, which, by 


                                                 
8 De minimis copying is not actionable. Ringgold v. Black Entm’t T.V. Inc., 126 F.3d 70, 75 

(2d Cir. 1997). 
9 Gregory M. Dickinson, Calibrating Chevron for Preemption, 63 Admin. L. Rev. 667 

(2011); Gregory M. Dickinson, An Empirical Study of Obstacle Preemption in the Supreme 
Court, 89 Neb. L. Rev. 682 (2011); Gregory M. Dickinson, note, An Interpretive Framework 
 
                                             8 
 
 


coincidence, is very similar to – or indeed identical with – a paragraph from one of 

their articles, the professor need not fear copyright liability. Even though the 

works are similar, the professor has not copied, and, therefore, element two of 

the infringement cause of action – actual copying – is not satisfied. Independent 

creation is a defense to copyright infringement. Folio Impressions, Inc. v. Byer Cal., 

937 F.2d 759, 765–66 (2d Cir. 1991). 

           Likewise, one of my clerk’s articles may contain a lengthy quotation from a 

court opinion. The article is copyrighted, but the court opinion is in the public 

domain.10 A subsequent author may copy the language from the court opinion 


                                                                                                                                                             
for Narrower Immunity Under Section 230 of the Communications Decency Act, 33 Harv. J.L. 
& Pub. Pol’y 863 (2010); Gregory M. Dickinson, recent development, Chevron’s Sliding 
Scale in Wyeth v. Levine, 33 Harv. J.L. & Pub. Pol’y 1177 (2010); Jonathan Feingold & 
Douglas Souza, Measuring the Racial Unevenness of Law School, 15 Berkeley J. Afr.‐Am. L. 
& Polʹy 71 (2013); Jonathan Feingold & Karen Lorang, Defusing Implicit Bias, 59 UCLA L. 
Rev. Discourse 210 (2012); Jonathan Feingold, Racing Towards Color‐blindness: Stereotype 
Threat and the Myth of Meritocracy, 3 Geo. J.L. & Mod. Critical Race Persp. 231 (2011); 
Kate Klonick, Comparing Apples to Applejacks: Cognitive Science Concepts of Similarity 
Judgment and Derivative Works, 60 J. Copyright Soc’y U.S.A. 365 (2013); Kate Klonick, Not 
in My Atlantic Yards: Examining Netroots’ Role in Eminent Domain Reform, note, 100 Geo. 
L.J. 263 (2011); Nicholas T. Matich, Patent Office Practice After the America Invents Act, 23 
Fed. Cir. B.J. 225 (2013); Nicholas T. Matich & Dotan Oliar, Copyright Preregistration: 
Evidence and Lessons from the First Seven Years, 2005–2012, 55 Ariz. L. Rev. 1073 (2013); 
Nicholas T. Matich, note, Forum Domination: Religious Speech in Extremely Limited Public 
Fora, 98 Va. L. Rev. 1149 (2012).  
10 Broadly, the “public domain” refers to all works, or elements thereof, that are not 

subject to copyright protection. Most commonly, the public domain refers to works that 
are sufficiently old that their copyright term has expired. See 17 U.S.C. §§ 301– 305. 
 
                                                                            9 
 
 


directly out of the article without infringing my clerk’s copyright. This second 

author will have copied from my clerk, but not wrongfully. He took only what 

was in the public domain and therefore unprotected. See Arnstein, 154 F.2d at 

472–73. In this example, element two – copying – is satisfied, but element three – 

wrongful copying – is not.  

           Confusion between elements two and three arises because a close 

similarity between two works is often relevant to proving both actual copying 

and wrongful copying. Obviously, if two paragraphs are identical, a reasonable 

inference is that the second paragraph was copied from the first. If the copied 

paragraph contains only protected material, then this similarity is also strong 

evidence that the copying was wrongful. Thus, in the first example above, the 

professor independently created a paragraph identical to my clerk’s, but given 

the striking similarity between the paragraphs, we might be forgiven for 

thinking that the professor copied, and copied wrongfully.11  


                                                                                                                                                             
Works of the United States government, like court opinions, are also in the public 
domain. Id. § 105. 
11 Fortunately for the good professor, most authors publishing in law reviews assign 

their copyright to the journal. My clerks are a skeptical and litigious bunch. If they still 
held copyright in their articles, they most likely would not believe the professor’s 
protestations of innocence, and would promptly serve him with a summons and 
complaint.   

                                                                           10 
 
 


      When an original work contains many unprotected elements, however, a 

close similarity between it and a copy may prove only copying, not wrongful 

copying. This is because the similarity may derive only from these unprotected 

elements. For clarity, the term “substantial similarity” is properly reserved for 

similarity that exists between the protected elements of a work and another 

work. If two works are “substantially similar,” any copying was wrongful.  See 

Laureyssens, 964 F.2d at 140. By contrast, similarity that relates to unprotected 

elements is probative only of copying – not wrongful copying – and is referred to 

as “probative similarity.” Id. (internal quotation marks omitted).  

      In this case, there is no dispute that Plaintiff’s copyrights are valid 

(element one). There is also substantial evidence that Defendants copied from 

Plaintiff’s designs. Defendants possessed copies of Plaintiff’s designs, and there 

are very strong resemblances between those designs and Defendants’ final 

product (probative similarity going to element two). Accordingly, granting 

summary judgment to Defendants on these elements would be inappropriate. 

This case turns on element three, wrongful copying. Here, even assuming 

Defendants copied, they took only the unprotected elements of Plaintiff’s work. 




                                          11 
 
 


Any copying was not wrongful and the district court correctly granted summary 

judgment.12 

    1. Substantial Similarity and Wrongful Copying 

       To determine whether two works are substantially similar – and thus 

whether any copying was wrongful – we usually apply the “ordinary observer” 

test and ask whether “the ordinary observer, unless he set out to detect the 

disparities, would be disposed to overlook them, and regard their aesthetic 

appeal as the same.” Laureyssens, 964 F.2d at 141 (internal quotation marks 

omitted). Often, however, a work’s aesthetic appeal will be due largely to 

unprotected elements. In these cases, we “must be more discerning, [and] 

ignor[e] those aspects of a work that are unprotectable” as we apply the test, lest 

we conflate mere copying with wrongful copying. Id. (internal quotation marks 




                                                 
12 As always, we review dismissals for failure to state a claim and grants of summary 

judgment de novo. See Garanti Finansal Kiralama A.S. v. Aqua Marine & Trading Inc., 697 
F.3d 59, 63–64 (2d Cir. 2012). We have frequently said that because substantial similarity 
is a fact‐intensive question, it is generally an issue reserved for a jury. Nonetheless, “we 
have recognized that a court may determine non‐infringement as a matter of law[,] . . .  
either because the similarity between two works concerns only non‐copyrightable 
elements of the plaintiffʹs work, or because no reasonable jury, properly instructed, 
could find that the two works are substantially similar.” Warner Bros. Inc. v. Am. Broad. 
Cos., 720 F.2d 231, 240 (2d Cir. 1983) (emphasis and internal quotation marks omitted). 

                                             12 
 
 


omitted). Here, there is no doubt that Plaintiff’s designs, although copyrightable, 

are replete with uncopyrightable elements.  

       What aspects of Zalewski’s designs are protectable? A fundamental rule of 

copyright law is that it protects only “original works of authorship,” those 

aspects of the work that originate with the author himself. 17 U.S.C. § 102(a). 

Everything else in the work, the history it describes, the facts it mentions, and the 

ideas it embraces, are in the public domain free for others to draw upon. It is the 

peculiar expressions of that history, those facts, and those ideas that belong 

exclusively to their author. See 17 U.S.C. § 102(b). Thus, any author may draw 

from the history of English‐speaking peoples, but no one may copy from A 

History of the English‐Speaking Peoples.13 Any artist may portray the Spanish Civil 

War, but no one may paint another Guernica.14 And anyone may draw a cartoon 

mouse, but there can be only one Mickey.15  


                                                 
13 A History of the English‐Speaking Peoples is a four‐volume history written by Sir 

Winston S. Churchill.  
14 Guernica is a painting by Pablo Picasso depicting the bombing of the Basque village 

Guernica during the Spanish Civil War.  
15 Of course, copyright protection for works by Churchill, Picasso, Disney, and every 

other artist last only as long as the limited term Congress grants. See U.S. Const. art. I, § 
8, cl. 8 (permitting congress to “secur[e] for limited Times to Authors and Inventors the 
exclusive Right to their respective Writings and Discoveries”) (emphasis added); 7 
U.S.C. §§ 301– 305 (setting the terms for copyrights). 

                                              13 
 
 


      Numerous doctrines separate protectable expression from elements of the 

public domain. For example, the doctrine of “scènes‐à‐faire” teaches that 

elements of a work that are “indispensable, or at least standard, in the treatment 

of a given topic” – like cowboys, bank robbers, and shootouts in stories of the 

American West – get no protection. Hoehling v. Universal City Studios, Inc., 618 

F.2d 972, 979 (2d Cir. 1980). Similarly, the “merger doctrine” instructs that some 

ideas can only be expressed in a limited number of ways – single words or colors 

for example. When expression is so limited, idea and expression “merge.” 

Expressions merged with ideas cannot be protected, lest one author own the idea 

itself. Morrissey v. Procter & Gamble Co., 379 F.2d 675, 678–79 (1st Cir. 1967).  

      The central question of this case is how to apply these and related 

doctrines to separate the protectable from the unprotectable in architectural 

works.  Defendants urge us to chart a different course.  They view Plaintiff’s 

designs as a compilation of various architectural features that individually and 

collectively do not merit copyright protection.  They rely on the Eleventh Circuit 

case of Intervest Construction, Inc. v. Canterbury Estate Homes, Inc., 554 F.3d 914, 

919 (11th Cir. 2008), and the Supreme Court’s doctrine governing “compilations”  

set out in Feist Publications, Inc. v. Rural Telephone Service Co., 499 U.S. 340, 348 

(1991). 
                                           14 
 
 


      In Feist, plaintiff asserted a copyright in its telephone book. Feist, 499 U.S. 

at 344. Although the book was comprised of individually un‐copyrightable facts 

– people’s phone numbers – plaintiff argued that the compilation and 

arrangement of those facts should nonetheless be copyrightable to protect its 

investment in creating the phonebook. Id. If its work could be freely 

appropriated, plaintiff argued, there would be no incentive to create similar 

works in the future. Id. at 353. The Supreme Court rejected this argument and 

held that a copyright could subsist in an arrangement of individually un‐

copyrightable elements, but emphasized that the Copyright Act requires works 

to be “original.” Id. at 358; see also 17 U.S.C. § 102(a). Thus, in order for a 

compilation or arrangement to be worthy of copyright protection, the arrangement 

itself must be original. The Supreme Court held that standard compilations, like 

the Feist plaintiff’s alphabetical listing, get no protection.  

       In Intervest, the Eleventh Circuit applied this doctrine to architecture. It 

held that all copyrighted works are either “creative, derivative, [or] compiled,” 

that is original, variations on an original, or compilations of unoriginal material. 

Intervest, 554 F.3d at 919 n.3. According to Intervest, each kind of work gets 

varying levels of protection. Id. The court then relied on the similarity between 

the statutory definitions of “compilation” and “architectural work” to conclude 
                                           15 
 
 


that architectural works fall into the “compiled” category, and are thus entitled 

to only a “thin” copyright based solely on their “arrangement and coordination” 

of unoriginal and uncopyrightable elements. 554 F.3d at 919.  On facts similar to 

those here, the Intervest court held that any copying of the plaintiff’s house 

designs went only to standard architectural features arranged in standard ways. 

In other words, any copying was not wrongful. Id.   

      While we agree with the outcome in Intervest, we disagree with its 

reasoning. “Creative,” “derivative,” and “compiled” may be useful concepts in 

some cases, but we reject the idea that works always fall neatly into one of these 

categories. Every kind of work at some level is a compilation, an arrangement of 

uncopyrightable “common elements.” Id. No individual word is copyrightable, 

but the arrangement of words into a book is. No color is copyrightable, but the 

arrangement of colors on canvas is. Likewise, doors and walls are not 

copyrightable, but their arrangement in a building is. Some architectural designs, 

like that of a single‐room log cabin, will consist solely of standard features 

arranged in standard ways; others, like the Guggenheim, will include standard 

features, but also present something entirely new. Architecture, in this regard, is 

like every art form.  



                                         16 
 
 


       Moreover, we see little support in the statute for Intervest’s use of 

categories. Although the statutory definitions of “compilations” and 

“architectural works” both speak of an “arrangement” or “to arrange” and refer 

to “standard features” or “preexisting material,” architectural works and 

compilations are not the only works that are defined with reference to their 

discrete – and perhaps uncopyrightable – elements. 17 U.S.C. § 101.16  For 

example, the statute defines “Literary works” as “words, numbers, or other . . . 

symbols” arranged in “books, periodicals” or other media; “Sound Recordings” 

as “a series of musical, spoken, or other sounds”; a “computer program” as “a set 

of statements or instructions”; and “Motion Pictures” and “Audio Visual works” 

as  “series of related images.” 17 U.S.C. § 101. As we have explained, the merger 

doctrine will often render these discrete elements un‐copyrightable. Softel v. 

Dragon Med. & Scientific Commc’ns, 118 F.3d 955, 964 (2d Cir. 1997) (explaining 


                                                 
16 Additionally, the definitions of “architectural work” and “compilation” have little else 

in common. The statute defines an “architectural work” as “the design of a building as 
embodied in any tangible medium of expression, including a building, architectural 
plans, or drawings. The work includes the overall form as well as the arrangement and 
composition of spaces and elements in the design, but does not include individual 
standard features.” 17 U.S.C. § 101.  A “compilation” is a “work formed by the 
collection and assembling of preexisting materials or of data that are selected, 
coordinated, or arranged in such a way that the resulting work as a whole constitutes an 
original work of authorship.” Id. 

                                            17 
 
 


that “the words that constitute a literary work are not copyrightable, yet . . . a 

collection of words” may be).17  

      Labeling architecture a compilation obscures the real issue. Every work of 

art will have some standard elements, which taken in isolation are un‐

copyrightable, but many works will have original elements – or original 

arrangements of elements. The challenge in adjudicating copyright cases is not to 

determine whether a work is a creative work, a derivative work, or a 

compilation, but to determine what in it originated with the author and what did 

not. Intervest fails to do this. It compares the floor plans of the two houses, 

“focusing only on the narrow arrangement and coordination” of what it deems 

“standard . . . features” and intuits that there was no copying of the arrangement. 

554 F.3d at 921. But it fails to provide any analysis of what made a feature 

“standard” and unprotectable. Hence, we find it of little assistance here.  




                                                 
17 The legislative history also supports this view. When Congress added architectural 

works to the list of copyrightable subject matter, it made clear that it wanted 
architectural works analyzed no differently than other works and differentiated 
between architectural works that present “original design elements” and those that do 
not. H.R. Rep. No. 101–735 (1990), reprinted in 1990 U.S.C.C.A.N. 6935, 6952.  Intervest 
contravenes Congress’ intent by treating architectural works differently than other 
works and failing to determine what in architecture – beyond mere arrangement – is 
copyrightable.   

                                            18 
 
 


      Courts should treat architectural copyrights no differently than other 

copyrights. This is what Congress envisioned, and it is an approach we have 

employed before. H.R Rep. No. 101–735 (1990), reprinted in 1990 U.S.C.C.A.N. 

6935, 6951.   In Attia v. Society of the New York Hospital, 201 F.3d 50 (2d Cir. 1999), 

for example, the plaintiff had been retained by New York Hospital to design an 

expansion of its facility over FDR Drive. The hospital rejected his preliminary 

sketches, but ultimately went with a similar design by another firm. The plaintiff 

admitted that his drawings were “preliminary and generalized” “outline[s]” of 

“concepts.” Id. at 55–56. Although there were some similarities between the 

plaintiff’s and the defendant’s designs, there were also significant differences. 

Thus, we held that any copying went to unprotected ideas, “concepts,” rather 

than concrete expression. Id.  

      In Peter F. Gaito Architecture, LLC v. Simone Development Corp., 602 F.3d 57, 

68 (2d Cir. 2010), on a similar set of facts, we held that copying of “architecture 

that was light, airy, [and] transparent,” as well as design parameters and 

“generalized notions of where to place functional elements,” went only to ideas 

and not protected expression. Finally, in Sparaco v. Lawler, Matusky, Skelly, 

Engineers LLP, 303 F.3d 460, 468–69 (2d Cir. 2002), we held that although a 

construction site preparation plan was preliminary in the sense that it pertained 
                                           19 
 
 


to the early phases of construction, it was extremely detailed and thus more than 

a mere idea.    

      Determining the boundaries of copyright protection in non‐traditional 

areas of creative expression, like architecture, is not something new.  A number 

of our cases have applied copyright doctrines in other unusual contexts. In 

Computer Associates International, Inc. v. Altai, Inc., 982 F.2d 693 (2d Cir. 1992), for 

example, we had to determine for the first time what elements of a computer 

program are protectable. To do so, we simply applied the usual copyright 

doctrines of merger, public domain, and scènes‐à‐faire to these new 

circumstances. Id. at 707. For example, we held that the merger doctrine would 

apply when “efficiency concerns . . . so narrow the practical range of [coding 

options] as to make only one or two forms of expression workable . . . .” Id. at 

708. Similarly, we applied the doctrine of scènes‐à‐faire because “in many 

instances it is virtually impossible to write a program . . . without employing 

standard techniques.” Id. at 709 (internal quotation marks omitted). 

Consequently, we held that coding dictated by mechanical specifications, 

industry design standards, market demands, and usual programing practices 

also did not get copyright protection. Id. at 710.  



                                           20 
 
 


      All of these principles apply equally well to architecture. Efficiency is an 

important architectural concern. Any design elements attributable to building 

codes, topography, structures that already exist on the construction site, or 

engineering necessity should therefore get no protection.  

      There are scènes‐à‐faire in architecture. Neoclassical government 

buildings, colonial houses, and modern high‐rise office buildings are all 

recognized styles from which architects draw. Elements taken from these styles 

should get no protection. Likewise, there are certain market expectations for 

homes or commercial buildings. Design features used by all architects, because 

of consumer demand, also get no protection. 

      Our prior architecture cases support this approach. In Sparaco, we held that 

there can be no copyright in a plan insofar as it merely represents the 

topography of a building site. 303 F.3d at 467. Topography is an un‐

copyrightable “fact.”18 In Attia we recognized that “generalized notions of where 


                                                 
18 We do not doubt that topography will often inspire, or indeed require, original 

architectural solutions that will be worthy of copyright. Frank Lloyd Wright’s 
Fallingwater is a prominent example. There may also be original ways of representing 
existing topography. The topography itself, however, is uncopyrightable. If two 
architects submit competing bids for the same project, one cannot assert that the other’s 
design infringed his copyright because their designs include reference to the same 
topography or share similarities dictated by that topography. One expects competent 
 
                                           21 
 
 


to place functional elements, how to route the flow of traffic, and . . . methods of 

construction” are un‐protectable. 201 F.3d at 55. Architects cannot claim that 

good engineering is original to them – or at least can get no copyright protection 

for it.19 Finally, in Gaito Architecture, we held that there is no copyright in a 

building plan’s design parameters. 602 F.3d at 68. Constraints placed on an 

architect by the way her client plans to use the building do not originate with the 

architect.  

     2. The Instant Plans 

           After considering these principles and reviewing the designs in question, 

we conclude that even if Defendants copied Zalewski’s plans, they copied only 

the unprotected elements of his designs. Plaintiff’s principal argument is that 

Defendants’ designs are so close to his that Defendants must have infringed. He 

is correct that the designs are, in many respects, quite close, but this is not 

enough. It proves at most copying, not wrongful copying.  



                                                                                                                                                             
architects to accurately represent a construction site.  
            We note that this only applies to existing topography, however, because existing 
topography is an uncopyrightable fact. An architect may be able to copyright his 
original proposals for alterations to the topography. On the other hand, such alterations 
may be dictated by good engineering practice or a customer requirement, in which case 
they may not be copyrightable. We leave exploration of these issues to future cases.       

                                                                           22 
 
 


            First, many of the similarities are a function of consumer expectations and 

standard house design generally. Plaintiff can get no credit for putting a closet in 

every bedroom, a fireplace in the middle of an exterior wall, and kitchen 

counters against the kitchen walls. Furthermore, the overall footprint of the 

house and the size of the rooms are “design parameters” dictated by consumer 

preferences and the lot the house will occupy, not the architect. See Gaito, 602 

F.3d at 68. 

           Finally, most of the similarities between Plaintiff’s and Defendants’ 

designs are features of all colonial homes, or houses generally. So long as 

Plaintiff was seeking to design a colonial house, he was bound to certain 

conventions. He cannot claim copyright in those conventions. Great artists often 

express themselves through the vocabulary of existing forms. Shakespeare wrote 

his Sonnets; Brahms composed his Hungarian Dances; and Plaintiff designed his 

colonial houses. Because we must preserve these forms for future artists, neither 

iambic pentameter, nor European folk motifs, nor clapboard siding are 

copyrightable.  



                                                                                                                                                             
19 The functional aspects of a work are governed by patent law, not copyright law. See 

Baker v. Selden, 101 U.S. 99, 104 (1879). 

                                                                           23 
 
 


       Plaintiff makes no attempt to distinguish those aspects of his designs that 

were original to him from those dictated by the form in which he worked. For 

example, Zalewski claims that the “front porches are the same design, size, and 

in the same location.” Reply Br. 6. But a door centered on the front of the house is 

typical of many homes, and colonials in particular.20 Moreover, there are subtle 

differences in the paneling, size, and framing of Plaintiff’s and Defendants’ 

doors. These differences are not great, but given the constraints of a colonial 

design, they are significant. The same is true of the windows and garage doors 

that Plaintiff claims are identical. They are quite similar in location, size, and 

general design, but again, the similarities are due primarily to the shared colonial 

archetype. The window panes, shutters, and garage‐door paneling all have 

subtle differences. Likewise, the designs’ shared footprint and general layout are 

in keeping with the colonial style. There are only so many ways to arrange four 


                                                 
20 Defendants have helpfully included in the record excerpts from several treatises, 

which describe the basics of colonial architecture. See, e.g., Virginia McAlester & Lee 
McAlester, A Field Guide to American Houses (1984); Henry Lionel Williams & Ottalie 
K. Williams, Old American Houses 1700 to 1850: How to Restore, Remodel, and 
Reproduce Them (1957). The features of prominent architectural styles, particularly of 
home designs, are matters with which we are familiar and of which we can take judicial 
notice. Fed. R. Ev. 201. Although Plaintiff insists that his houses are not in the colonial 
style, he offers no argument or evidence on this point, merely assertion. We find these 
assertions incredible. See Scott v. Harris, 550 U.S. 372, 380 (2007).  

                                            24 
 
 


bedrooms upstairs and a kitchen, dining room, living room, and study 

downstairs. Beyond these similarities, Plaintiff’s and Defendants’ layouts are 

different in many ways. The exact placement and sizes of doors, closets, and 

countertops often differ as do the arrangements of rooms.  

      Although he undoubtedly spent many hours on his designs, and although 

there is certainly something of Plaintiff’s own expression in his work, as long as 

Plaintiff adhered to a pre‐existing style his original contribution was slight – his 

copyright very thin. Only very close copying would have taken whatever 

actually belonged to Plaintiff. See Nihon Keizai Shimbun, Inc. v. Comline Bus. Data, 

Inc., 166 F.3d 65, 71 (2d Cir. 1999). Copying that is not so close would – and in 

this case did – only capture the generalities of the style in which Plaintiff worked 

and elements common to all homes. Defendants’ houses shared Plaintiff’s 

general style, but took nothing from his original expression. 

    B. Plaintiff’s Digital Millennium Copyright Act Claim 

      In addition to his copyright infringement claim discussed above, Plaintiff 

appears to bring several other claims, the nature of which is not clear. The 

DMCA prohibits, among other things, “intentionally remov[ing] or alter[ing] any 

copyright management information,” such as the familiar © copyright notice. 17 

U.S.C. § 1202(b).  In places, Plaintiff obliquely suggests that Defendants 
                                         25 
 
 


“removed” the copyright notices from his work, apparently by making 

photocopies of his drawings and omitting the copyright notices in the process. 

Regardless of whether we construe this vague assertion as a DMCA claim or a 

copyright infringement claim, it was properly dismissed on summary judgment 

because it had no support in the record and was never adequately alleged, 

despite the district court offering Plaintiff an opportunity to amend his 

complaint to clearly allege photocopying and removal of copyright management 

information from supposedly photocopied works. Since Plaintiff failed to plead 

his DMCA claims or provide any evidentiary support for them, contradicts 

portions of the DMCA claims in his brief, and passed up an opportunity to 

clarify his complaint, we affirm the district court’s dismissal of those claims on 

summary judgment. 

    C. Attorney’s Fees 

       Finally, Plaintiff appeals the district court’s award of attorney’s fees to T.P. 

and DeRaven under § 505 of the Copyright Act. We review an award of 

attorney’s fees for reasonableness “in terms of the circumstances of the particular 

case, and the district court’s determination will be reversed on appeal only for an 

abuse of discretion.” Matthew Bender & Co., v. West Publ’g. Co., 240 F.3d 116, 121 

(2d Cir. 2001) (quoting Alderman v. Pan Am World Airways, 169 F.3d 99, 102 (2d 
                                          26 
 
 


Cir. 1999)). “[T]his Court may reverse an award of attorney[’s] fees if the district 

court applied the wrong legal standard . . . , or [made] a clearly erroneous 

assessment of the evidence.” Id. (internal quotation marks omitted). 

      The Copyright Act provides courts with the discretion to award 

reasonable attorney’s fees to a prevailing party. See 17 U.S.C. § 505. Although 

“[t]here is no precise rule or formula” that district courts must apply in 

determining whether to award attorney’s fees, the Supreme Court has suggested 

a list of non‐exclusive factors that courts may consider: “frivolousness, 

motivation, objective unreasonableness (both in the factual and in the legal 

components of the case) and the need in particular circumstances to advance 

considerations of compensation and deterrence.” Fogerty v. Fantasy, Inc., 510 U.S. 

517, 534 & n.19 (1994) (internal quotation marks omitted). Of these factors, 

“objective reasonableness . . . should be given substantial weight in determining 

whether an award of attorney[’s] fees is warranted” because “the imposition of a 

fee award against a copyright holder with an objectively reasonable litigation 

position will generally not promote the purposes of the Copyright Act.” Matthew 

Bender, 240 F.3d at 122. 

      The district court concluded that, while Zalewski’s Third Amended 

Complaint was objectively reasonable, his first three complaints were objectively 
                                         27 
 
 


unreasonable because they “were strewn with legal conclusions and lacked 

sufficient factual bases to survive [D]efendants’ motions to dismiss,” and they 

had improperly named dozens of defendants who “bore no culpability,” which 

“ultimately complicated the litigation.”  While the district court may have been 

correct that the initial complaints and Zalewski’s decision to name nearly ninety 

defendants, including the current owners of the allegedly infringing homes, were 

ill‐advised, these deficiencies do not make the bringing of this action “objectively 

unreasonable.” Indeed, the district court’s finding that Zalewski’s Third 

Amended Complaint was objectively reasonable — that is, had a reasonable 

basis in law and fact — seems logically inconsistent with finding that the prior 

complaints, which set out the same basic claims, were objectively unreasonable. 

Moreover, the sanction imposed here—an award of attorney’s fees to T.P. and 

DeRaven, defendants against whom the district court found Zalewski’s claims to 

be reasonable—is poorly matched to the deficiencies identified by the district 

court. To the extent that the district court relied on a finding of objective 

unreasonableness, such a finding on the facts of this case is not “faithful to the 

purposes of the Copyright Act.” Fogerty, 510 U.S. at 534 n.19. 

      However, it appears that Zalewski’s initial conduct might warrant an 

award of attorney’s fees under the Copyright Act based on other factors. See, e.g., 
                                          28 
 
 


Matthew Bender, 240 F.3d at 126 (“Misconduct before or during litigation can, in 

appropriate cases, provide the basis for an award of fees.”). The district court 

may also be able to explain why in its view the first three complaints were so 

obtuse, abusive, and otherwise different from the Third Amended Complaint 

that its award is justified. Therefore, we vacate the district court’s award of 

attorney’s fees to T.P. and DeRaven and remand for reconsideration of whether 

an award of attorney’s fees is appropriate in light of this order. 

                                  CONCLUSION 

      For the foregoing reasons, the district court’s orders of February 22, 2012, 

dismissing Plaintiff’s claims against Cillis, DeRaven, and Sofia, its order of June 

18, 2012 granting summary judgment to T.P. and Cicero, and its judgment of July 

20, 2012 are AFFIRMED. The district court’s order and judgment of November 

21, 2012, granting attorney’s fees to T.P. and DeRaven are VACATED and 

REMANDED for reconsideration in light of this order. Appellees outstanding 

motion is DENIED as moot.  




                                         29